Title: Abigail Adams to John Fenno, 18 November 1797
From: Adams, Abigail
To: Fenno, John


        Editorial Note
        On 16 November 1797 the Philadelphia Aurora General Advertiser printed the following squib: “His serene highness of Braintree made an anti-climax on his journey from his dukedom. Boston made the cap of the climax, Philadelphia its tail. On another occasion it would be safer and wiser to make no further attempts at forcing respect; for it sits aukwardly upon men, that from respect it degenerates into farce. In future, it would be better for him to travel to and from Braintree as he did before his exaltation, like Darby and Joan.” The latest in a series of Aurora articles lambasting John Adams for the public honors shown him during his travels between Philadelphia and Quincy, for which see Abigail Adams to Mary Smith Cranch, 15 November, and note 7, above, this article appears to have prompted a direct response from the Adamses.
        An unsigned letter to the editor of the Philadelphia Gazette of the United States, John Fenno, was published in the newspaper on 18 November. Printed below, the article defends John Adams by providing examples of similar marks of respect shown him both during his tenure in the Continental Congress and at the start of his vice presidency. The level of detail included in the argument suggests the author was someone close to the president. But it is the curious document labeled “Communication” that further suggests the author was Abigail. Enclosed in a letter to Abigail’s sister Mary Smith Cranch, the document in Abigail’s hand is a near match to the printed article. Other than spelling and punctuation variations common to Abigail, there exist only two substantive differences, both of which were canceled by Abigail in favor of the word used in the printed version. Coupled with the fact that it seems unlikely Abigail would copy by hand the text of a newspaper article when she regularly enclosed printed extracts in her letters to Cranch, this leads the editors to believe that Abigail authored the piece.
        
        The document fits within the broader spectrum of Abigail’s public letters. As the wife of the president, Abigail frequently used her networks of correspondence to influence public perceptions of the Adams administration, but it is in countering direct attacks by Democratic-Republicans that she moved beyond her established private networks to directly engage public figures. Here, it is John she champions, but she was no less attentive in her defense of John Quincy, which she demonstrated in letters to Benjamin Franklin Bache, 17 March [1798], and to Robert Goodloe Harper, [13 April 1798], both below.
       
        
        
          
            Mr. Fenno,
            18 November 1797
          
          Mr. Bache, and his correspondents appear to be in great distress, least the respect shewn to the President of the United States, by the people of every city and town thro’ which he passed, on his journey to his own home, and on his return to the seat of government, should be construed into satisfaction with the government, and an approbation of its administration.
          As Mr. Bache is but a youth of yesterday, when compared with the old patriots, who first stood forth in defence of the invaded rights of their injured country, against the usurpation of Great-Britain, I who am grown grey with years, and was witness to what I relate can tell him, that the testimonials of respect which have recently been offered to the President of the United States are no novelties to him.
          Previous to the meeting of the first Congress in the year 1774, the members from Massachusetts (our venerable President was one) were met, escorted and feasted (if you please) in all the principal towns and cities through which they passed; the same public marks of respect were again manifested with increased splendour, at the meeting of Congress in the year 1775, and in the year 1789, when the President was first elected Vice-President, a troop of horse waited upon him at his seat in Braintree, and escorted him from thence, to the Governor’s in Boston, accompanied by numbers of citizens; from thence he was attended to Cambridge, by a large, and respectable concourse of people, where he was again met by an other troop of horse.
          Throughout the state of Connecticut he received the same marked attention; the citizens of New-York were not less zealous on that occasion, than they have been to do honor to him as President; troops of horse and respectable citizens went as far as Kingsbride and escorted him into the city of New-York.
          
          Every person who is acquainted with the republican manners and habits of the President, can witness for him that every kind of show and parade are contrary to his taste and inclination, and that they can be agreeable on no other ground, than as the will of the people, manifesting their determined resolution to support the government and the administrators of it, so long as the administration is conformable to the constitution.— As to Mr. Bache’s polite allusion to Darby and Joan, I consider that as highly honorary to the domestic and conjugal character of the President, who has never given his children or grandchildren cause to blush for any illegitimate offspring.
        
      